Citation Nr: 0517904	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  97-25 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
shrapnel scars to the left buttocks with retained multiple 
foreign bodies, to include tender scar and sensory 
disturbances associated with gluteal nerve damage, currently 
rated as 10 percent disabling.

2.  Entitlement to a compensable rating for residuals of 
shrapnel scars to the right buttocks, to include scarring and 
sensory disturbance associated with gluteal nerve damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1971.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision from the 
Department of Veterans Affairs (VA) Medical & Regional Office 
(RO) Center in Ft. Harrison, Montana, that increased the 
rating for shrapnel scars of the buttocks from zero to 10 
percent.

In October 1997, the veteran appeared at the Ft. Harrison RO 
and testified at a personal hearing conducted by a Hearing 
Officer.  A transcript of the hearing is of record.

In May 2000, the Board remanded the matter for additional 
development.  In April 2004, the Board remanded the matter to 
afford the veteran an opportunity to appear at a hearing 
before a Veterans Law Judge.  In May 2004, he withdrew his 
request for a hearing.  The case has been returned to the 
Board for further appellate review.   

In July 2003, the RO continued the 10 percent rating but 
assigned the current rating specifically to the shrapnel 
scarring of the left buttock.  At that time, the RO assigned 
a separate noncompensable rating for the shrapnel scarring of 
the right buttock.  Also in July 2003, the RO assigned a 
separate 40 percent rating for residuals of shrapnel wounds 
to the left buttocks, Muscle Groups XVII and XVIII.



FINDINGS OF FACT

1.  The veteran's shrapnel scars to the left buttock measure 
less than 12 square inches (77 sq. cm), and cause no 
functional limitation not already compensated.

2.  The veteran's shrapnel scars to the right buttock 
measures less than 6 square inches (39 sq. cm) and are not 
painful, ulcerated, or poorly nourished, cause no functional 
limitation not already compensated, and do not involve severe 
or complete paralysis of the external cutaneous nerve of the 
thigh.

3.  The veteran's service-connected shrapnel scars to the 
buttocks do not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of shrapnel scars to the left buttocks with 
retained multiple foreign bodies, to include tender scar and 
sensory disturbances associated with gluteal nerve damage 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7803-7805 (effective 
prior to August 30, 2002), 4.118, Diagnostic Codes 7801, 7805 
(effective after August 30, 2002).

2.  The criteria for a compensable rating for residuals of 
shrapnel scars to the right buttocks, to include scarring and 
sensory disturbance associated with gluteal nerve damage, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7803-7805 (effective 
prior to August 30, 2002), 4.118, Diagnostic Codes 7801, 7805 
(effective after August 30, 2002); 38 C.F.R. § 4.124a, DC 
8529 (2004).





3.  The evidence does not warrant referral for consideration 
of an extraschedular rating for the veteran's shrapnel scars 
to the buttocks.  38 C.F.R. § 3.321(b)(1) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA satisfied its 
duty to notify by means of a November 2004 development letter 
from the RO to the veteran.  He was told of what was required 
to substantiate his increased rating claims and of his and 
VA's respective duties, and was asked to submit evidence 
and/or information in his possession to the RO.

Adequate notice to the veteran, as required by 38 U.S.C. 
§ 5103(a), was not provided on these issues until after the 
initial unfavorable decision by the agency of original 
jurisdiction.  Assuming for the sake of argument that pre-
decision notice is required, any defect in this regard is 
harmless error in the present case.  See 38 U.S.C.A. 
§ 7261(b)(2) (West 2002).  Prior to the initial adjudication 
of the claim, in May 1996, the RO requested the veteran 
submit pertinent information and evidence.  The claims have 
been on appeal for nearly nine years; the veteran has 



had ample time to provide information and evidence in support 
of his claims, and based on the information and evidence 
obtained after adequate notice was provided, there is simply 
no indication that disposition of the veteran's claims would 
have been different had he received pre-adjudicatory notice 
pursuant to 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Of 
note, the veteran did not respond to the content-complying 
notice in November 2004.  Under the facts of this case, "the 
record has been fully developed."  Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  
The claims file contains extensive VA treatment records, 
Social Security Administration records, and the results of VA 
examinations conducted in July 1996, January 1998, October 
2000, January 2002, March 2003, and June 2003.  There are no 
identified, outstanding records pertinent to the claims that 
VA must still attempt to obtain.  In December 2000, the 
veteran indicated he had no further information and requested 
VA expedite his claims.  

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claims on the merits.


II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify 
the various disabilities.  Id.  It is necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the 



veteran's favor.  38 C.F.R. § 4.3.  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

While the evaluation of a service-connected disability 
requires a review of the appellant's medical history, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  38 C.F.R. §§ 4.1, 
4.2 (2003); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran cannot be compensated twice for the same 
symptomatology.  38 C.F.R. § 4.14 (2004).  As noted above, a 
40 percent rating is in effect for service-connected 
residuals of shrapnel wounds to the left buttocks, Muscle 
Groups XVII and XVIII.  Therefore, the current appeal does 
not include consideration of the residuals from muscle 
injury.   

Scars are rated under 38 C.F.R. § 4.118, DCs 7800 through 
7805.  The veteran is entitled to be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is a change in the regulation, the Board should 
apply the amended regulation to rate the veteran's disability 
for periods from and after the effective date of the 
amendment.  The Board should apply the prior version of the 
regulation to rate the veteran's disability for any period.  
See VAOPGCPREC 3-00.

Under DC 7803, as in effect prior to August 30, 2002, a 10 
percent rating was assigned for scars that are poorly 
nourished, with repeated ulceration.  Under DC 7804, as in 
effect prior to August 30, 2002, a 10 percent evaluation may 
be assigned for scars that are tender and painful on 
objective demonstration.  Under DC 7805, as in effect prior 
to August 30, 2002, scars may be rated on limitation on 
function of the part affected.  38 C.F.R. § 4.118.

The criteria for rating skin disabilities were revised 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002) and corrections in 67 Fed. Reg. 58448-
58449 (Sept. 16, 2002).  The record shows that the RO 
considered the revised regulations.

Under both the old and new versions, DC 7805 provides that 
scars are rated based on the limitation of function of the 
part affected.  38 C.F.R. § 4.118, DC 7805.  

As the veteran's scars are the result of shrapnel wounds, 
they are associated with underlying soft tissue damage and 
must be considered deep rather than superficial.  Aside from 
DC 7805, the only other revised diagnostic code pertinent to 
deep scarring is DC 7801.  (The regulations in effect prior 
to August 30, 2002, discuss "superficial" scars but provide 
no alternative criteria for "deep" scars.)

DC 7801 pertains to scars, other than head, face, or neck, 
that are deep or that cause limited motion.  Area or areas 
exceeding 144 square inches (929 sq. cm.) warrant a 40 
percent rating.  Area or areas exceeding 72 square inches 
(465 sq. cm.) warrant a 30 percent rating.  Area or areas 
exceeding 12 square inches (77 sq. cm.) warrant a 20 percent 
rating, and an area or areas exceeding 6 square inches (39 
sq. cm.) warrant a 10 percent rating.  As the left buttock 
scar is currently rated as 10 percent disabling, an increased 
rating is only available under this DC.

On VA examination in January 1998, the shrapnel wound on the 
right buttock measured at 8 centimeters.  Some numbness on 
the peripheral edges was noted but the scar was otherwise 
considered to be within normal limits.  On VA examination in 
January 2002, the left buttock scar measured at 3 inches by 1/2 
inch.  On VA examination in March 2003, the examiner noted 
three scars on the left buttock, in lengths of 2 cm, 6 cm, 
and 12 cm.  A right buttock scar measured 5 cm in length.  
Neuropathic changes were noted on two of the scars, but the 
examiner did not specify which scars.  

On VA examination in June 2003, the right buttock scar 
measured at 5 sq. cm and was considered nontender.  The 
veteran had no symptoms except for mild 



paresthesia.  The assessment included mild sensory local loss 
due to nerve involvement, probably involving the superior 
gluteal nerve, with sensation decreased 75% of normal.  The 
examiner also measured three left buttock scars, with each no 
more than 10 sq. cm in size, for a total area of no more than 
30 sq. cm.  There was an area of numbness measuring 12 by 3 
inches extending distally and laterally down into the 
veteran's leg.  Loss of nerve function was described as 50%.  
The assessment included superficial nerve loss, probably a 
branch of the inferior gluteal nerve.  Symptoms of the third 
scar were described as similar to those of the second.

As discussed, the medical records do not show that the 
veteran's right buttock scarring is painful, poorly 
nourished, ulcerated, or causes any limitation of function or 
motion not already compensated, or that it exceeds 6 square 
inches in area.  Although a VA examiner in October 2000 
diagnosed buttock pain from shrapnel wounds, he did not 
specifically associate this with any scars on the right 
buttocks.  The medical records also do not show that the 
veteran's left buttock scarring exceeds 12 square inches in 
area.  Under both the old and new criteria, the evidence 
shows that the current 10 percent rating for the left buttock 
is appropriate and that the noncompensable rating for the 
right buttock should also remain in effect.

The external cutaneous nerve of the thigh affects the 
buttocks.  Impairment of this nerve is to be rated by the 
level of paralysis, with mild or moderate paralysis 
warranting a noncompensable rating, and severe or complete 
paralysis warranting a 10 percent rating.  There is no higher 
rating than 10 percent.  38 C.F.R. § 4.124a, DC 8529.  

A compensable rating for the right buttock under DC 8529 is 
not warranted because while there is some evidence of gluteal 
nerve damage, there is clearly no competent evidence of 
severe or complete paralysis.  Nor is the veteran entitled to 
separate, compensable evaluations under this code because 
there have been no findings of severe or complete paralysis 
on either side.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  




For example, only some numbness on the peripheral edges of 
the right buttock scar was noted in January 1998, and the 
examiner stated that neurological examination was within 
normal limits.  The January 2002 VA examiner stated that 
there was no evidence of nerve damage, though on the left 
there was some radiation of pain 
probably from scar tissue pushing on the sciatic nerve.  On 
VA examination June 2003, although sensation was decreased 
75% of normal, the examiner concluded that the veteran had 
only mild paresthesia associated with the right buttocks 
scar.  On the left side, there was an area of numbness 
measuring 12 by 3 inches extending distally and laterally 
down into the veteran's leg; however, loss of nerve function 
was described as only 50% and superficial.

In sum, the preponderance of the evidence is against an 
increased rating for these claims, and the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.  The veteran has not required any 
periods of hospitalization for these disabilities and there 
is no evidence in the claims file to suggest that marked 
interference with employment is the result of these 
service-connected disabilities individually.  The VA examiner 
in June 2003 noted only that prolonged sitting and walking 
would be difficult as a result of the scars.  In the absence 
of evidence presenting such exceptional circumstances, the 
claims 



are not referred for consideration of an extraschedular 
rating; his disabilities are appropriately rated under the 
schedular criteria.


ORDER

Entitlement to an increased rating for residuals of shrapnel 
scars to the left buttocks with retained multiple foreign 
bodies, to include tender scar and sensory disturbances 
associated with gluteal nerve damage, currently rated as 10 
percent disabling, is denied.

Entitlement to a compensable rating for residuals of shrapnel 
scars to the right buttocks, to include scarring and sensory 
disturbance associated with gluteal nerve damage, is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


